Citation Nr: 0824563	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress disorder (PTSD) prior to December 
15, 2006; and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary in order to comply 
with VA's duty to notify the veteran.  The Board notes that 
the veteran's claim filed in June 2004 was an application for 
a total disability rating due to individual unemployability 
(TDIU), which was adjudicated in the November 2004 rating 
decision as including the appropriate disability evaluation 
assigned for service-connected PTSD.  Reasonably enough, the 
notices issued by the RO only addressed the veteran's claim 
for a TDIU, which was ultimately granted.  Nevertheless, an 
appeal was perfected with respect to the rating assigned for 
PTSD, which at a minimum requires satisfaction of the 
procedural safeguards set out in 38 U.S.C.A. § 7105, and its 
implementing regulations.  Here, the statement of the case 
and supplemental statement of the case do not make clear what 
the legal criteria are for assigning an increased schedular 
rating for PTSD.  The section of the statement of the case 
and supplemental statement of the case that addresses 
"Pertinent Laws; Regulations; Rating Schedule Provisions" 
are virtually silent as to the criteria for the schedular 
evaluation of PTSD.  This omission requires correction.  

Furthermore, the Board notes that the Court of Appeals for 
Veterans Claims recently issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which affects VA's duty to 
notify in increased rating claims.  Thus, on remand, the 
veteran should be provided with additional notice of the 
information and evidence necessary to substantiate a claim 
for an increased rating for PTSD.  
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
is compliant with the current 
requirements for increased ratings as 
set forth in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically the 
veteran should be provided notice of the 
following:

    a)  That the veteran should submit 
evidence of not only a worsening or 
increase in severity of his condition, 
but also of the affect such worsening or 
increase in severity has had on his 
employment and daily life.
    
    b)  The relevant rating criteria 
under which his service-connected PTSD 
will be evaluated (i.e., 38 C.F.R. 
§ 4.130, Diagnostic Code 9411).  
    
2.  Then, readjudicate the veteran's 
claim.  If such action does not resolve 
the claim, a Supplemental Statement of 
the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




